The accused, Alfred B. Jaynes, was admitted to the practice of law in this state on June 22, 1922. On the *Page 428 
27th day of August, 1938, there was filed in this court a formal complaint in disbarment against the said Jaynes, charging misconduct in violation of the duties of an attorney at law. Issue was joined and the Honorable A.B. Beck, one of the judges of the First Judicial Circuit, was appointed as referee. The testimony was presented before the referee, who has now presented his findings of fact, conclusions of law, and recommendations. The referee recommends as follows: "That the accused Alfred B. Jaynes, be required to appear personally before the court and submit to a reprimand; and that he be required to pay all the costs of this proceeding, including the cost of reference."
The facts as found by the referee and as now presented to this court are similar to the facts disclosed in the opinion filed in the case of In re Byrne, 63 S.D. 638, 262 N.W. 236. No one except Alfred B. Jaynes, himself, has suffered any material loss because of his misconduct. We quote from the Byrne opinion: "This proceeding is not for the purpose of punishing the defendant, but to determine whether he is at present a person fitted in character to be an attorney. * * * We are convinced that the defendant deserves severe censure for committing the act which he has now admitted, but we further believe from this record that the defendant, perhaps due partly to the institution of these proceedings, will in the future conduct himself in a manner not subject to censure."
It is our judgment that the above named, Alfred B. Jaynes, is subject to the censure of this court for his misconduct; that he pay the costs of these proceedings, including the cost of reference; and that he file with the clerk of this court within thirty days after this opinion is filed, evidence of the payment of all costs as disclosed by the record of the clerk.
WARREN, P.J., and POLLEY, RUDOLPH, and SMITH, JJ., concur.
ROBERTS, J., not sitting. *Page 429